Citation Nr: 0926401	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-36 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on aid and 
attendance/housebound status.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel









INTRODUCTION

The Veteran had active service from January 1953 to December 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the above 
claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In addition to evidence of a factual need for aid and 
attendance, the Veteran will be considered in need of regular 
aid and attendance if he or she is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.  38 C.F.R. § 3.351(c)(1) (2008).  In this 
regard, while a February 2008 VA examiner indicated that the 
Veteran was not blind, and the April 2008 VA aid and 
attendance examiner noted that the Veteran's best corrected 
vision was not 5/200 or worse bilaterally, the April 2008 VA 
eye examiner indicated that the Veteran's visual field was 
less than 20 degrees and his diagnosis included legally blind 
due to central visual field of less than 20 degrees 
bilaterally.  Therefore, as currently stated, the contraction 
of the Veteran's vision field based on the results from the 
April 2008 VA eye examination could be limited to as little 
as 5 degrees.  Consequently, Board finds that it is necessary 
for the Veteran to be afforded a new VA eye examination to 
specifically determine whether the concentric contraction of 
the Veteran's visual field is limited to 5 degrees or less.  

An effort should also be made to obtain any additional VA 
treatment records for the Veteran, dated since July 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran, dated since 
July 2008.  

2.  Arrangements should be made to 
afford the Veteran with a new VA eye 
examination.  The Veteran's claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated 
studies, to include a Goldmann visual 
field chart, should be conducted, and 
all findings thereafter reported in 
detail.

Following the examination, the examiner 
is requested to provide an opinion as 
to whether the concentric contraction 
of the Veteran's visual field is 
limited to 5 degrees or less.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

3.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran 
should be provided a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



